Citation Nr: 1126774	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fracture, right ring finger.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral hip disability, to include degenerative osteoarthritis.

4.  Entitlement to an initial compensable rating for left forearm scar from shell fragment wound.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 Regional Office (RO) in Cleveland, Ohio rating decision and May 2008 and March 2009 RO in Indianapolis, Indiana rating decisions.  

The Board notes the Veteran requested a hearing before a member of the Board in his September 2009 substantive appeal form, but the Veteran indicated in an April 2011 letter that he was in poor health and unable to attend the scheduled May 2011 hearing.  The Veteran stated that he hoped the Board could make a decision on his claim and has not otherwise requested the hearing be rescheduled.  Accordingly, the Board deems the Veteran's hearing request withdrawn.

The issue of entitlement to service connection for a left eye disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a bilateral hip disability, to include osteoarthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1961 rating decision denied the Veteran's claim for service connection for fracture of the right ring finger on the basis that the service treatment records showed no evidence of a finger fracture in service.  

2.  Evidence received since the November 1961 rating decision is either cumulative or redundant and does not raise a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event in service.

4.  The Veteran's left forearm scar with shell fragment wound is, at most, pea sized; on examination it is stable and superficial and is not tender, adherent, deep, painful, or result in limitation of motion.  

5.  The Veteran's service-connected left forearm scar does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The November 1961 rating decision that denied the claim for entitlement to service connection for fracture of the right ring finger is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the November 1961 rating decision is not new and material, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A bilateral hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

4.  The criteria for an initial compensable rating for the Veteran's service-connected left forearm scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7802 (2008).

5.  Application of the extraschedular rating provisions is not warranted with respect to the Veteran's increased rating claim.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in July 2006, February 2009, and June 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) ( 2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For purposes of evaluating the Veteran's request to reopen his claim of entitlement to service connection, the Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.

The July 2006 and June 2010 letters informed the Veteran that his claim had been previously denied, and that new and material evidence was needed to substantiate the claim to reopen and described what would constitute such new and material evidence.  The June 2010 letter also specifically explained the basis of the prior denial on the merits, and directed the Veteran to submit any new and material evidence showing that a fractured right ring finger was related to service.  The combination of these letters was fully compliant with the requirements set forth in Kent v. Nicholson.  Id.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board notes that the Veteran has claimed that after service he sought treatment at one or more VA medical facilities for his disabilities.  In June 2010 the VA sent the Veteran a letter requesting that he provide approximate dates and locations of his VA treatment.  The Veteran failed to respond.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant. As such, the Board finds that the evidence of record is sufficient to appropriately rate the Veteran's disability.  

In addition, the Veteran stated during his November 2010 VA examination, discussed in greater detail below, that he had been unemployed since 1962 and been receiving benefits from the Social Security Administration (SSA).  Normally, VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, however, there is no suggestion that these records would be relevant to the currently appealed claims.  The Veteran indicated that his disability was for psychiatric problems and not related to the claims on appeal.  As such, the Board finds that a remand to obtain SSA records is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).  Indeed, under these circumstances, it appears that further development would serve no apparent useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With respect to the Veteran's claim for service connection for bilateral hearing loss, the Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In this case, the Board notes that the Veteran was provided VA examinations in March 2007 and April 2008.  During audiometric testing in the course of the March 2007 examination, the Veteran provided inconsistent responses that could not be considered reliable and, as such, the examiner could not make a determination as to the Veteran's current hearing sensitivity.  The April 2008 VA examiner, by contrast, diagnosed bilateral hearing loss, but after considering the Veteran's reported history, his service treatment records, and conducting a physical and audiological examination, the examiner concluded that it was less likely than not that the Veteran's current bilateral hearing loss was related to military service.  Based on the foregoing, the Board finds the April 2008 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

The RO provided the Veteran with examinations for his left forearm scar in April 2008 and November 2010.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312.

Finally, with respect to the Veteran's request to reopen his claim for entitlement to service connection for fracture of the right ring finger, the Board notes that until a claim is reopened VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran claims that he fractured his right ring finger while playing football in 1953.          

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2010).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2010).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).

As noted above, a November 1961 rating decision denied service connection for fracture of the right ring finger, finding that there was no evidence of an in-service finger fracture, including in the service treatment records.  There is no correspondence of record expressing disagreement with the denial of service connection during the appellate time period.  Therefore, the November 1961 rating decision is final.

At the time of the November 1961 rating decision, the record included service treatment records and the Veteran's claim that he incurred a fracture of the right ring finger in August 1953.  The service treatment records showed no complaints, treatment, or diagnosis of a fracture of the right ring finger.  Indeed, the Veteran's September 1954 separation examination noted normal upper extremities and there is no indication that the Veteran complained about his right ring finger at that time.    

Potentially relevant evidence received since the November 1961 rating decision includes statements from the Veteran that he fractured his right ring finger playing football and that he sought medical treatment.  He claims that the medical provider indicated that the finger was sprained or fractured and that a medical provider splinted and wrapped the finger.  The Veteran states he was given aspirin.  He also claims not to have had a separation examination and that his finger was still broken, with symptoms of pain and decreased motion.      

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective August 29, 2001.  The instant claim to reopen was filed after that date and the revised definition applies.  Under the revised definition, "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As noted above, the Veteran's claim for service connection for fracture of the right ring finger was denied in a November 1961 rating decision.  At that time, the RO found that there was no persuasive evidence that a fracture of the right ring finger occurred in service.  The crucial inquiry, therefore, is whether the Veteran has submitted new and material evidence showing that a fracture of the right ring finger occurred in service or is otherwise related to service.  The Board finds the evidence received since the November 1961 rating decision does not.

In that regard, the Board notes that the Veteran's claim that he fractured his right ring finger in service already was of record at the time of the November 1961 rating decision.  Thus, his current contentions regarding the incurrence of a right ring finger fracture in service are essentially cumulative of evidence already of record, and do not raise a reasonable possibility of substantiating the claim.  While the Board acknowledges that the Veteran has provided additional detail regarding the claimed incident, for example that the fracture occurred during a football game, the fact remains that his essential contention remains the same as prior to November 1961, that is, that he incurred a fracture of the right ring finger in service.  VA medical records show no evidence of treatment for or diagnosis of a right ring finger fracture or other disability.  The sole evidence of an in-service incurrence and current residuals are the Veteran's lay statements, which were of record at the time of the November 1961 denial.

In short, the Veteran's lay statements fail to relate to an unestablished fact necessary to substantiate the claim.  Indeed, the Veteran's contentions that he incurred a fracture of the right ring finger in service in 1953 were of record in November 1961.  Accordingly, the additional evidence received since November 1961 is not new and material and the claim may not be reopened.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with a hearing loss disability within one year of service; indeed, it was not diagnosed until decades after service.    

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has current bilateral hearing loss due to in-service noise exposure.  Specifically, the Veteran asserts that he had significant noise exposure due to artillery and mortar rounds in close proximity during combat operations on the Korean peninsula.  In addition, the Veteran has reported one in-service instance of ringing in the ears for 3 to 4 minutes following an explosion.

Initially, the Board notes the Veteran is in receipt of, among other awards and medals, the combat infantry badge (CIB), for his combat service in Korea.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

Given the Veteran's combat service and his representations that he was exposed to artillery and mortar fire during that time, exposure to significant acoustic trauma is likely and may be presumed.  The Veteran's service treatment records, however, are silent as to any complaints, treatment or diagnoses of hearing loss.  Whispered voice testing on entrance and separation were both observed as 15 out of 15.  The Board acknowledges the Veteran's contention that he did not receive a separation examination; however, the Veteran is clearly mistaken as the separation examination of record includes specific testing results for hearing, vision, urinalysis, as well as general physical measurements, such as blood pressure, height, and weight.  Physical examination of the ears was noted as normal.  Thus, the Veteran's service treatment records are simply devoid of any findings consistent with in-service incurrence of chronic hearing loss.

Even if a chronic condition was not shown during service, however, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry, then, is whether the Veteran's current bilateral hearing loss was caused by any incident of service.  The Board concludes it was not.

After service, the Veteran's treatment records do not indicate a diagnosis of bilateral hearing loss until April 2008, over 50 years after service.  The RO requested a medical opinion regarding the etiology of the Veteran's claimed hearing loss.  The December 2006 reviewer noted the absence of evidence of in-service or post-service hearing loss, including in the claims file, service treatment records, and post-service treatment records.  As such, the reviewer could not render an opinion as to the etiology of any claimed hearing loss.  

As noted above, the Veteran was afforded a VA examination in March 2007.  At that time, he reported hearing loss beginning in service and that he requires repetitions in conversation and difficulty hearing on the phone.  The Veteran indicated a history of ear infections, the last occurring about 15 years previously and a history of post-service noise exposure while working without hearing protection in an automobile repair shop for 6 or 7 years.  After audiometric testing, the examiner concluded that the Veteran's responses were inconsistent and due to this inconsistency the examiner could not provide an accurate assessment of the Veteran's hearing sensitivity.  

The Veteran was afforded a second VA examination in April 2008.  At that time, he was diagnosed with bilateral hearing loss.  The examiner noted review of the March 2007 VA examination report and the Veteran's only amendment to his statements made therein was that he had worked as a freight car repairman and not an automobile repairman.  In regard to etiology, the examining VA audiologist opined that the Veteran's current bilateral hearing loss was less likely than not due to military service.  As to a rationale for the expressed opinions, the examiner determined that due to the more than 50 years between service and initial complaint of hearing loss and the reported post-service occupational noise exposure that it was less likely as not that the current hearing loss was due to military service.  The Veteran also denied tinnitus.

The Board finds the opinions expressed in the April 2008 VA audiologist's examination report credible and probative.  The report was based on a review of the claims file, interview of the Veteran, and audio examination.  Further, a complete and through rationale is provided for the opinions rendered.  The examiner considered the Veteran's contentions, but concluded that the combination of his post-service occupational noise exposure and the more than 50 years between service and complaints of hearing problems made it less likely than not that the current hearing loss was due to his military service.  The examiner's conclusions are fully explained and consistent with the evidence of record.  Consequently, the Board finds the April 2008 VA examination report to be the most probative evidence of record as to whether his current hearing loss disability is related to service.

The Board has considered whether self-reported continuity of symptomatology of hearing loss dating back to service would be sufficient to warrant service connection.  In this regard, the Veteran is certainly competent to report that he experiences difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, even where a veteran asserts continuity of symptomatology since service, he is not necessarily competent to establish a nexus between the continuous symptomatology and the current claimed condition.  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  In other words, even accepting the contention that the Veteran suffered from difficulty hearing during and since service, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss as demonstrated on audiometric testing and his military service, and the Board is of the opinion that this opinion ultimately outweighs the Veteran's lay reports of continuity of symptomatology since service.  

In summary, hearing loss was not diagnosed until more than five (5) decades after service.  No medical professional, moreover, has ever otherwise linked the Veteran's current hearing loss to service, and, in fact, there is medical evidence to the contrary.  As discussed above, the Board finds the opinions of a trained medical professional regarding etiology of significantly more probative weight than the lay contentions of the Veteran made more than 50 years after service and in pursuit of a claim for compensation benefits.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Initial Compensable Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 594.

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

There are multiple DCs designated for scars, located under DCs 7800-7805, depending on the location, size and severity of the scar.  38 C.F.R. § 4.118, DCs 7800-7805 (2008).  In this case, the Veteran's left forearm scar with shell fragment wound is currently rated noncompensable under DC 7802, for scars other than on the head, face, or neck, that are superficial and do not cause limitation of motion.  See 38 C.F.R. § 4.118, DC 7804 (2008).  The Veteran alleges his scar warrants a compensable rating.  

The Veteran's service treatment records include a June 1953 record noting a boil on the left arm that had been opened by an "aid man on the line" and that infection had developed in the left axilla.  He was diagnosed with lymphangitis of the left axilla and put on penicillin and other medication.  The Veteran's September 1954 separation examination noted normal skin and lymphatics and noted no identifying scars.  

After service, in September 1961 the Veteran brought a claim for residuals of an infection following a shrapnel wound incurred in June 1953.  The claim was denied and the Veteran sought to reopen the claim in June 2006.  The Veteran was retroactively awarded a Purple Heart in January 1995; although, it is unclear as to the specific injury for which the award was made.  

The Veteran's VA outpatient treatment records are notably silent as to any on-going complaints or treatment for a left forearm scar.  The Veteran, however, was afforded 2 VA examinations to evaluate his claim for increased rating.  The first examination was in April 2008.  The examiner noted review of the claims file.  The Veteran reported that he incurred a shrapnel wound in the left forearm in June 1953.  He claimed that a medic removed the shrapnel in the field with a knife, but that 2 days later the wound had gotten infected and his whole left arm was swollen and he had a lump in the left axilla.  He asserts that the wound was incised, drained, and placed in the hospital on an antibiotic regimen for 3 days.  Thereafter, he returned to the field and the wound healed well.  The Veteran reported current pain in the winter months in the left forearm with numbness.  He stated that his forearm otherwise felt pretty good.  The Veteran claimed to have received a Purple Heart for the shrapnel wound, although he conceded that the award did not specifically list the shrapnel wound.  On examination, there was a scar the size of a pea on the volar aspect of the left forearm.  The scar was hardly visible.  It was superficial, it was not pigmented, not deep, not elevated, with no inflammation, edema, or keloid formation.  It was stable and nonadherent.  There was induration or inflexibility of the skin in the area of the scar, but no pain or tenderness around the scar.  The texture was normal and the scar was stable.  There was no evidence of muscle damage in light of the superficial nature of the scar.  There was no evidence of any nerve, artery, vein, tendon, or bone damage as a result of the scar.  Range of motion testing was normal without limitation due to pain.  On repetitive motion, there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  The Veteran was retired and his daily activities were limited, but not due to his left forearm scar.  The diagnosis was shrapnel wound of the left forearm.  The residuals were a scar, but no muscle damage or functional limitation due to muscle damage or scar tissue.  

In October 2010, the Veteran had a hearing before an RO representative.  At that time, the Veteran reported that his problems relating to his scar were worse in the winter, specifically noting difficulty gripping with his left hand and holding things with his left hand.  Based on the foregoing complaints, the Veteran was afforded another VA examination in November 2010.  Three days prior to the examination, the Veteran reported increased pain since the April 2008 examination and increased problems with grasping objects.  At the time of his November 2010 examination, the Veteran related the same in-service history as during the April 2008 VA examination.  As to current complaints, the Veteran reported occasional pain in the left forearm and left axilla and occasionally dropping things carried in the left hand.  The Veteran noted that he was right handed.  He reported that pain medication taken for his hips, legs, and knees also helped his forearm pain.  After service, the Veteran stated that he worked in the steel mills for 1 year and then as a car repairman for 3 years.  Thereafter, the Veteran stated that he had been declared disabled due to PTSD and had not worked since that time.  On examination, there was no evidence of a scar of the left forearm.  The examiner concluded that the injury was superficial with no evidence of penetration of the shell fragments into muscle.  There was no evidence of nerve, artery, or vein damage.  No tendon or bone damage was evident and there was no foreign body palpated in the forearm.  As to the left hand, the Veteran was able to make a fist, touch each finger to his thumb, as well as hold, pull, grasp, push, and grip without problem.  Ranges of motion were normal without limitation due to pain.  As to the left axilla, there was no evidence of scar.  The diagnosis was normal left forearm.  There was no scar on the forearm or left axilla and no loss of function in the left forearm, arm, and hand.  On repetitive motion, there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.   

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  The revised criteria, therefore, are not applicable to the appeal before the Board.

Under the criteria in effect prior to October 23, 2008, Diagnostic Code (DC) 7802 provided a maximum rating of 10 percent for superficial scars other than on the head, face, or neck that do not cause limited motion and encompass an area of 144 square inches (929 square centimeters) or greater.  Note (2) to DC 7802 provided that a superficial scar was not one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).  

The Board concludes a 10 percent rating (the highest available) under DC 7802 is not warranted.  The Veteran had a scar the size of a pea at the time of the April 2008 VA examination on his left forearm and no scar at all on the left forearm or left axilla at the time of the November 2010 VA examination.  As such, a 10 percent rating under DC 7802 clearly is not warranted.

No other DC applicable to scars would render a compensable rating in this case.  In regard to skin conditions, DC 7800 involves scars to the head, face, or neck.  See 38 C.F.R. § 4.118, DC 7800 (2008).   DC 7801 involves scars other than on the head, face, or neck that are deep or cause limited motion, but a compensable rating requires an area or areas exceeding 6 square inches (39 square centimeters).  The Veteran's scar (to the extent it exists) does not meet this criterion.  DC 7803 is not applicable as the Veteran's scar is stable.  While the Veteran reports pain due to his scar, on examination the scar and muscles of the forearm and hand were not painful, so DC 7804 is not implicated.  As to DC 7805, both examination reports indicate normal range of motion, even on repetition, so the scar does not cause decreased range of motion.  Id, DCs 7801, 7803, 7804, and 7805 (2008).  Both VA examination reports indicate that the Veteran's scar is superficial and not deep.  

The Board acknowledges that the Veteran indicates that his left forearm scar causes him pain and difficulty gripping objects; however, these problems were not found during either examination.  While the Board acknowledges that the Veteran is competent to report symptoms of general forearm pain and difficulty grasping objects, he is not competent to attribute those problems to a superficial scar that by November 2010 was not even visible.  In that regard, the Board affords significantly greater probative weight to the conclusions of the VA examiner who considered the Veteran's reports of pain and difficulty grasping objects, but did not attribute any such problems to the Veteran's superficial scar that was, at most, the size of a pea.  The Board finds the Veteran's attribution of his current problems to the residuals of his in-service shrapnel injury especially problematic given that he does not claim a continuity of left forearm pain and grip problems from the time of the initial injury or from some point during or shortly after separation from service.  As such, the Board affords considerably greater weight to the conclusions of the VA examiner that there is no objective evidence of pain or decreased motion due to the residuals of the Veteran's shrapnel wound.

The Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).   In other words, in addition to the skin impairment (scar) rated under DC 7802, if the Veteran has other symptoms due to the scar, a separate rating could be assigned.  For example, the Veteran's disability may also be rated based on orthopedic or neurological impairment.  See generally 38 C.F.R. §§ 4.71a, 4.73 and 4.124a.  As shown by the evidence above, however, a compensable rating for any of these symptoms is not warranted in this case.  The VA examiner found no evidence, upon physical examination and diagnostic testing, to suggest orthopedic or neurological impairment.  The claims file includes no evidence of decreased sensation or vascular impairment.  

Given the Veteran's subjective complaints of pain and difficulty grasping objects with his left hand and the fact that he is service connected for residuals of a shrapnel wound, the Board also has considered whether a compensable rating should be assigned under DC 5307.  In that regard, Muscle Group VII encompasses flexion of wrist and fingers.  Muscles arising from internal condyle of humerus: flexors of the carpus and long flexors of fingers and thumb; pronator.  38 C.F.R. § 4.73, DC 5307.  A non-compensable evaluation is assigned for slight residual disability; a 10 percent rating is provided for a moderate residual disability; a 20 percent rating for a moderately severe residual disability; and a 30 percent rating for a severe residual disability for the non-dominant extremity, as here.  Id.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe. "Slight" disability of muscles is characterized by a simple wound of muscle without debridement or infection.  History and complaint characteristic of a "slight" disability of muscle injury includes service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  Objective findings characteristic of slight muscle disability include minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

Moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  History and complaint characteristic of moderate disability of muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of moderate disability of muscle, there should be record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue.  For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability is characterized by a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe injury include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe injury include entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

In this case, the Board finds that the evidence clearly does not fit the criteria for a "moderate" muscle disability, such that a compensable rating could be assigned.  Neither VA examination report found any evidence of muscle damage related to the Veteran's shrapnel wound.  The Veteran's scar was superficial in nature and barely visible at the time of the April 2008 VA examination and not visible at the time of the November 2010 examination.  The Board recognizes that the Veteran has made subjective complaints regarding several of the cardinal signs and symptoms of muscle disability, including loss of power and weakness.  On objective examination, however, these symptoms were not found, as the Veteran had normal grip strength of the left hand, including on multiple repetitions.  Moreover, there is no evidence of loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  There were no palpable metallic fragments in the area of the scar.  In addition, there is no evidence of a deep or through and through penetrating wound, as contemplated for a moderate muscle disability.  Thus, the Veteran's service-connected shell fragment wound involves, at most, slight muscle injury and, as such, a compensable rating pursuant to DC 5307 is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  However, the Veteran is not entitled to a compensable rating for his scar under any neurological, orthopedic, muscular or skin DC.  In this case, the Board finds no provision upon which to award the Veteran a compensable rating for his service-connected scar of the left forearm.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left forearm scar is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left forearm scar with shell fragment wound with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports left forearm pain and decreased grip strength in the left hand, but on objective examination he had no evidence of pain, tenderness, decreased strength, or decreased range of motion.  Indeed, 3 days prior to his November 2010 VA examination the Veteran described his left forearm pain as 7 out of 10 and that he was having increased problems with dropping objects held in his left hand, but on examination he had no pain, tenderness, weakness, or limited motion.  Certainly, the Veteran is competent to report symptoms, and his assertions are entitled to some probative weight.  Ultimately, however, the Board finds the most probative evidence regarding the severity of his disability to be the competent health care specialists findings on objective examination.  Thus, the Veteran's current schedular rating under DC 7802 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for fracture of the right ring finger has not been received and, therefore, the claim is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial compensable rating for left forearm scar from shell fragment wound is denied.


REMAND

The Veteran also is seeking entitlement to service connection for a bilateral hip disability, to include osteoarthritis.  Despite the extensive procedural development, the Board finds that the claim must be remanded.

Specifically, the Veteran was afforded a VA examination in February 2009 for his bilateral hips.  The examiner concluded that the Veteran's report during the examination that his hip pain did not begin until 1991 (or 48 years after service) and his other osteoarthritic joint complaints examiner diagnosed severe bilateral degenerative osteoarthritis of the hips made it less likely than not that the current bilateral hip arthritis was related to any in-service injury.  

After the examination, however, the Veteran clarified his statement that his hip pain began in 1991, indicating that he had experienced constant hip pain beginning in service, but that the pain had significantly worsened beginning in 1991.  Given this new evidence of continuity of hip pain from service, the Board concludes that a supplemental opinion to the February 2009 VA examination report is necessary prior to adjudication of the claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

The RO/AMC should also take the opportunity to obtain VA treatment records from December 2010 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all medical records and hospitalization records for the Veteran's condition from all applicable VA medical facilities from December 2010 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above evidence is obtained, to the extent available, obtain a supplemental opinion from the examiner who conducted the February 2009 examination of the Veteran's bilateral hips.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.  The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the Veteran's current severe bilateral degenerative osteoarthritis of the hips was caused or aggravated by any incident of the Veteran's military service.  In that regard, the examiner/reviewer is requested to specifically consider, and address as necessary, the Veteran's clarification that he experienced bilateral hip pain from service, but that the hip pain significantly worsened beginning in 1991.

It would be helpful if the examiner/reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner/reviewer should provide a complete rationale for any opinion provided.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


